Citation Nr: 1140012	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a contusion of the chest and lungs.  

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2010, the Veteran presented sworn testimony during a personal hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readujdicating the chest and lung contusion and lumbar spine disability claims.  

In July 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a July 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for hearing loss and tinnitus, as well as entitlement to an earlier effective date for service-connected PTSD have been raised by the record in a January 2009 statement.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for chest and lung contusions and for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with a right hip disability that is etiologically related to or due to his active military service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right hip disability.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In July 2010, the Board remanded this claim in order to schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination in September 2010, and a report of the examination was associated with his claims folder.  The Veteran's right hip disability claim was readjudicated via the July 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in July 2003, and notice with respect to the effective-date element of the claim, by a letter mailed in October 2006.  Although the October 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency and AMC readjudicated the Veteran's claim in June 2009 and July 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  
In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in September 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

The Board notes that the Veteran has stated that he received treatment from 1968 to 1976 at the Audie L. Murphy VA Medical Center in San Antonio, Texas.  However, a memorandum dated April 5, 2011 indicates that these records are unavailable.  The AMC notified the Veteran of the unavailability of these records in a letter dated in March 2011.  Accordingly, the Board finds that remand for these VA treatment records is not necessary as the AMC made a sufficient attempt to locate these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Moreover, he testified at a hearing in May 2010.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a right hip disability.

Service connection for a right hip disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a right hip disability, which he contends is due to his military service.  With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a chronic right hip disability.

The Board notes that the Veteran was afforded a VA examination for his claimed right hip disability in September 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a right hip disability.  He specifically noted that clinical and X-ray examination of the Veteran's right hip was normal.  As such, there was no diagnosis to which the examiner could attach a chronic disabling condition.  

The September 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board notes that a VA X-ray report of the Veteran's right hip dated in July 2008 revealed "some axial joint space narrowing is suggested bilaterally without osteophyosis or other evidence of arthropathy."  However, "no focal osseous lesions [were] seen [and] No significant abnormality noted on plain film."  While the examiner observed that "questionable axial narrowing may indicate early degenerative change bilaterally," the Board observes that Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  To the extent that the July 2008 suggests degenerative changes in the hips, the Board finds that this opinion is speculative and has accordingly placed greater probative weight on the opinion of the September 2010 VA examiner who provided detailed clinical finding and reviewed the Veteran's claims folder including prior radiological findings prior to rendering his opinion.  

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms in his right hip, such as pain.  Indeed, a treatment record dated in September 2008 documents "joint pain, localized in the hip."  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), as a lay person is not competent to associate any of his claimed symptoms to a right hip disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right hip disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current right hip disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board has not ignored or dismissed service treatment records documenting treatment for a right hip injury as a result of a motor vehicle accident in May 1967.  Furthermore, the Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, the Board observes that the September 2010 VA examination revealed normal findings with respect to the Veteran's claimed right hip disability.  The Board observes that, in this case the claimed disability, that is a chronic right hip disability resulting from his military service, has not been noted at any time during the pendency of this claim, which dates to July 2003 when the Veteran filed his claim for compensation for a "right hip injury."  In this regard, as noted above, the July 2008 X-ray findings are not sufficient to establish current disability.  

Because the competent evidence of record does not substantiate a current diagnosis of a right hip disability, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disability.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a right hip disability is denied.


REMAND

Service connection for residuals of a contusion of the chest and lungs

The Board remanded this case in July 2010 for the RO to provide the Veteran with a notice letter which complies with the notification requirements of the VCAA, as amplified by Kent v. Nicholson, 20 Vet. App. 1 (2006), requiring notice of the evidentiary requirements necessary to reopen a previously-denied claim, and of what evidence would be new and material to reopen the claim.  The Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a contusion of the chest and lungs.  Specifically, the Board observes that the Veteran was provided with a VCAA letter from the AMC in August 2010.  However, the letter does not include the notification requirements of the VCAA, as amplified by Kent.  Accordingly, the Board finds that another remand is required for compliance with its July 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Service connection for a lumbar spine disability

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson, supra.

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for a lumbar spine disability, which he contends is related to his military service.  See, e.g., the Veteran's notice of disagreement dated in April 2005.    

The Board notes that this case was remanded in July 2010 for the RO to obtain an opinion as to whether the Veteran's lumbar spine disability is related to his military service.  The Veteran's claim was then to be readjudicated.  

As noted above, the Veteran was afforded a VA examination in September 2010 for his lumbar spine disability.  After examination of the Veteran and consideration of his medical history, the VA examiner indicated in response to a conclusion as to current diagnosis "less likely as not (less than 50-50 probability)."  It is unclear as to whether the examiner concluded that the Veteran's current lumbar spine disability is not related to his military service.  Accordingly, the Board finds that another remand is required for compliance with its July 2010 Remand instructions.  See Stegall, supra.  

The Board also notes that the Veteran's February 1966 service entrance examination is absent any documentation of a lumbar spine disability.  However, his service entrance examination documents a back strain in September 1965.  Further, a private treatment record from M.G., M.D. dated in August 1965 shows that an X-ray report of the Veteran's lumbar spine revealed "some flattening of the lumbosacral curve.  There is no evidence of disease or injury."  G.B., M.D., reported in a letter dated in January 1966 that the Veteran suffered a back strain in August 1965 as a result of an injury from lifting boxes in the course of his employment.  Dr. G.B. indicated that he examined the Veteran in September 1965, and that the Veteran was free of symptoms with no objective findings at that time.   

Additionally, as discussed above, the Veteran was provided a VA examination for his lumbar spine disability in September 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded "A back injury existed prior to service.  It appears that it was exacerbated by the documented [in-service] motor vehicle accident."  However, as discussed above, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, Libertine, all supra.    

In light of the foregoing, the Board finds that a clarifying opinion should be obtained that addresses whether there is clear and unmistakable evidence that the Veteran's lumbar spine disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the lumbar spine disability was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2011); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with a notice letter which complies with the notification requirements of the VCAA, as amplified by Kent and as discussed by the Board above.

2. Return the claims file to the VA examiner who examined the Veteran for his lumbar spine disability in September 2010.  The examiner should again review the Veteran's claims file and provide an opinion as to the following:

a. Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a lumbar spine disability prior to his entry onto active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.

b. If the VA examiner determines that the Veteran's current lumbar spine disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  

c. If the VA examiner determines that the Veteran's lumbar spine disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current lumbar spine disability is etiologically related to his period of military service, to include an in-service motor vehicle accident.
  
The examiner should indicate in his report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the physician determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


